Citation Nr: 0841039	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes and 
herbicide exposure.

2.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected diabetes.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to July 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In an August 2005 rating decision, the RO denied multiple 
claims, including service connection for hypertension, 
glaucoma, and erectile dysfunction.  This rating decision 
also granted service connection for diabetes mellitus.  The 
RO considered a December 2005 document as a notice of 
disagreement to these three issues, and issued an April 2006 
statement of the case (SOC) regarding these three issues.  
The veteran filed a timely substantive appeal in May 2006.  

In an August 2007 rating decision, the RO denied service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement in December 2007, and the RO issued an SOC 
regarding entitlement to service connection for PTSD in April 
2008.  The veteran filed a timely substantive appeal (VA Form 
9) later in April 2008 regarding this issue.

The RO issued a September 2008 supplemental statement of the 
case (SSOC) regarding service connection for hypertension, 
glaucoma, and PTSD.  The SSOC did not list the issue of 
entitlement to service connection for erectile dysfunction as 
on appeal, but instead, service connection for peripheral 
neuropathy of the bilateral upper extremities.  Review of the 
claims file, however, does not indicate that this issue is on 
appeal.  See 38 C.F.R. §§ 19.31, 20.200.  The claim for 
entitlement to service connection for erectile dysfunction 
remains in appellate status.  While the December 2005 notice 
of disagreement contains reference to bilateral lower 
extremity peripheral neuropathy, no mention is made of 
bilateral upper extremity peripheral neuropathy.  The 
December 2005 document, instead, contains a new claim for 
service connection for bilateral lower extremity peripheral 
neuropathy.  The RO is directed to take appropriate action 
regarding this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the May 2006 substantive appeal (VA Form 9), which 
perfected appeal of the claims for service connection for 
hypertension, glaucoma, and erectile dysfunction, the veteran 
marked that he wanted a BVA hearing at a local VA office 
before a member of the BVA.  In a November 2006 document, the 
veteran marked that he no long wanted a hearing.

In the April 2008 substantive appeal (VA Form 9), which 
perfected appeal of the claim for service connection for 
PTSD, the veteran again marked that he wanted a BVA hearing 
at a local VA office before a member of the BVA.  He wrote 
next to this mark "TB or video" [travel board or 
videoconference].

In a September 2008 letter, the veteran wrote that he 
requested a hearing before a "Veterans Appeal Judge."

Later in September 2008, VA notified the veteran that his 
appeal was certified to the Board.  He was informed that he 
had 90 days to ask to appear personally before the Board.  
See 38 C.F.R. § 20.1304.  

In November 2008, the veteran's representative filed a motion 
to remand for a videoconference hearing.

Subsequently, the veteran and his representative have 
reiterated the request that he be scheduled for a Board 
hearing, without indicating the request was only for the 
claim for entitlement to service connection for PTSD.  In the 
November 2008 motion, the representative, on the veteran's 
behalf, clarified that the request was for a videoconference 
hearing.

Therefore, the Board finds that there is an outstanding 
request for a videoconference hearing regarding the four 
claims currently on appeal.  A remand is required in order to 
allow the RO to schedule this hearing.  See 38 U.S.C.A. § 
7107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Videoconference Hearing in connection 
with his appeal for entitlement to 
service connection for hypertension, 
glaucoma, erectile dysfunction, and PTSD.  
The RO must clearly notify the veteran 
and his representative of the time and 
date of the hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).


